                                       Case 2:19-cv-00932-EJF Document 1 Filed 11/20/19 Page 1 of 1
JS44 (Rcv08ii8)
                                                                                          CIVIL COVER SHEET
The JS 44 civil covt1r shc~t nml l~<> information contained herein n~ithcr re.place nor ~11pple1.n~.nt the fil.ing and &crvlccof pleoding,s or ~)ther papers .as n~~uircd by law. , eKcept as
provided hy local rnlcs ol: court. flus f01111, npprovcd by the .llldtcrnl Conktcnco of the Umtcd Stntc$ m September 1974, is rcqmrod Jor the use ol the Clerk of Court for the
p\lrpose of initiating the civil docket shocl. (Sli'.E!NSJ1WC1YONS ON NEXT PACI{; OF nus FOR.\1.;
I. (a) PLAINTIFFS                                                                                                                      D:EFENDANTS
Anthony Parisotti                                                                                                                     Overstock.com, Inc.; Patrick M. Byrne, Gregory J. Iverson

    (h) Cotmty of Residence of First Lislcd Plaintiff                              ~1:~1,¥ar~, Florid.a . . ------~                    Couuty ofResiden\\f, of Fim Listed Defendant                                       .   S.~J. l . . .lmk.&.::.....-.. .
                                   tRXCEPT /,V U.S. Pl.A !STIFF CASiiS!                                                                                                         {IN U.S. f'l-AINTIFP CASES ON/..!)
                                                                                                                                       NOTE:       JN   LAND CONDEMNATION CASES, USE THE LOCA'I ION Of
                                                                                                                                                   'THE TRACT OF LAND INVOLVED.

    (C) Allorncys tf"irm Name .. Jddress. am! Talep/1011e Numbr1r)                                                                      Alwrneys (J/ K1101rn)
Harper Law PLC, P.O. Box 581468, SLC, UT 84158 (801) 910-4357
Block &Leviton LLP, 260 Franklin St, Ste 1869, Boston MA (617)
398-5600
IL BASIS OF .HJRISDJCTION tPlamm "X" in 011eHox011!i'i                                                                 In. CITIZENSHIP OF PRINCIPAL PARTIES (Place an ·x· i11one11ox.for Nain11ff
                                                                                                                                 IF'or /)ive1·.1•i1y Casas On(vJ                                                           and 01111 floxfor D1•(i•wfiml)
:"1 I   U.S. Ciovernment                 ~ .1    Fedeml Questiou                                                                                                   PTF               lll!~P                                                 l'Tf1      OF:F
           Plaintiff                               (U.S. (kwemme111 Nof u Par{Y)                                            Citizen ofThb State                    '.1 J              :t I           lucorpornterl or Principal Pl11cc        i'.J 4    '.1 4
                                                                                                                                                                                                        nffhminM< In Thi< Smte

CJ 2 U.S. Government                    a   4    Diversity                                                                  Citi1c11 nf Another Stat<'             ."1                "1 2 fncorporntcd and Principal Place                         CJ 5       1 5
          Tlcfcndant                              (TndicalC Cifl.,enshlp q( Par/it•;· In ire111 flfJ                                                                                                    of'Husmcss In Another State

                                                                                                                            Citi~en   or Su1*ct of a               1 3                1       J      Foreign Nati<ll1                               Cl 6       1 (')
                                                                                                                              Forcilm Countrv
IV. NATURE OF SUTT (J'itire1111"X"111 Ondiox U•ilrJ                                                                                                                                    Click here

'.::1 I I Olnsnmtwc                         l'lnlSONAL IN.JURY                           Pltl{SONAL INJURY                  :J 625 Dnig !\elated SeiZ11rc                    r'.1 422 .Appeol 28 USC IS8                      :"1 375 Faloc Claims Aci ; '
CJ 12tl Marine                         .'.J ) 10 Airplane                            :J .>65   Pci~nnnl   l11j11ry •                  of Property 21 USC 881                 CJ 423 W1thdrnwnl                                i'."I 376 Qui ram (.l l   u~c
CJ 1.\0 Miller Acl                     '.1 31 S Airpl11110 Prmhict                             Product Liability            '.'.1 600 Other                                            28 USC 157                                       3729(u))
'."1 140 :<J«gottablc lnst.t·umenl                Liahility                          ·j 367 Health Cl1rc'                                                                   "lws:fllrmil!JEl.lli~Difi~C:J                            400 Stn\<' Re.ipportionment
 i 150 Recovery of Ovcrpaymcm          ::J '.!20 As~uult, Libel &                             Phnrmnceutkal                                                                 II' ,, -,       ,'    ! :<xfo C1                         410 Antitrust
          & Fufonocment o!'Judµmcnt              Slamlcr                                      Pe1"rnnal l1~ury                                                                :J ~W Copyrights            :'1                        430 Banh and Banking
0 151 Medical"' Ac!                    J ;130 Fctlornl Empkiycr&'                             Pmdnct Liubili.ty                                                               :J 8.\0 Patcllt             :'.'l                      .,150 Commerce
 i I l2 Recovery of Defauhcd                     Lil1bil1t)'                         :::i 368 Asb~$tOs Ptir:mnnl                                                             C:J 8.15 Patent· i\l>brcviated                   :'.J 4(>0 DepMution
          Stwlellt Loan~              .:J 340 Murine                                           Injury Product                                                                           New !)rug Application                 l'.1 47() Ruckete~r lnt1ue11ced and
          u:xclutks \l~ternns)         '.J 345 Manne l'rnctuct                                 l.iubility                                                                    :'.'.l 840 Trademark                                          C<ltr11J)t Orgmtization;
!1 l5J Rcco,·11ry ofO\'Ct)lnymcnt                l.i11bility                             PERSONAL PROPl!~RTY               I         A~*~~:;; .. ~-· .. :~;~ ~~~    _,,,~   ..::~:";::   ·'' .•.._   , ; ..,,,,,.,~,!:~       i'.'.J 4RO Consumer Cre<Hl
          of V11tcrom's Bcnct!ts       J 350 Motor Vdikk                             '.1 370 Oth<>r Frnttd                  1 7 I0 fair Labor S1m1dard.1                     CJ 86 l HIA (J 395ff)                            i'.'.J 485 n~lcphon\' (.'.(,11.sumcr
CJ J 60 StocklloMc,>' Suits           :::J 3.55 Motor Vehicle                        1 J 71 Tmth ln Lending                           A.Cl                                   C::I   Sli2   Black Lung (923)                                Protccti<m Act
CJ .190 Other Contra.:t                         Prnduct Unbility                     "1 380 Other Ponmnal                   .'.:l 720 Labor!Mam1gcmcnl                       CJ     863    DIWCIDIWW (40$(g))                 CJ 490 CabkJSat TV
;'.1 19~ C\)ntruct Pro<luc1 Liahility '.1 360 Otlie1· Personal                                Pmperty Damnge                          Relati<>ns                             CJ     864    SSlD Tille XVI                     el( 850 SecmitiesiCommoditie"i
l'.J I 96 Frnuchisc                             Injury                                ."1 3RS Properly Damage               .'.'.1 740 Railway Labor Act                     t1     8!i5   RSl (40S<g))                                     Exchtmgc
                                       ::J 362 Ptll'!011HI htjury.                            l'rodm·t Linbili1y
                                                                                               ::J 751 Family and Medical                                                                                                       1 890 Other Stanuory Actio11s
                                             Mcdknl Mui racticc
                                                              .
--~:.w:=-----=4'-=-1.:l:!>=-T~·13 ~·"''"!·:;oi~:~·~-=-=-u.-ti.2i!~""l ·J
                                                                  ' > "·' .
                                                                          '. .
                                                                             : .
                                                                                                        Lcnv1' Act
                                                                                                       Other Labor Li1igatkin  790                                          """===-=====mCJ
                                                                                                                                                                             •« ,l!V.                               .~-
                                                                                                                                                                                                                       891 Agriculturnl Ans
                                                                                                                                                                                      "'-r:ll::X{S ' · ., ,;,o; r'.'.1 89J Environmental Mattm ...
                                                                                                                                                                                              ill{
r:1 2 I0 Lund Cond~mnntion         :::J 440 Other Civil Hi gilts         Hnlwas Coq111s:       1 791 Employee Hetir~mcnt                                                     !::l 870 Tax\!~ (U.S. Plaintiff                  l'.1   S9~
                                                                                                                                                                                                                                       Fl'eed1un of l11fo1111a1io11
:1 22.0 Poreclnm1re                 '.1 441 Votil!g                ."'.l 463 Alien Detainee            lm10111e Security Act                                                           or Ddemhml)                                     Ac1
r'.1 230 Rent l"""" & Ejcctmcnt    :'.J 4·12 .Employrni:nt         CJ :1111 Motion' to Vacat.c                                                                               l"1 X7\ lRS·.,··-Third.l\1rty                    t'.J R96 Arhitn1tinu                .: 1·
Cl 240 Torts to Land               1 44;\ Hrn1si11g!                         Scntcnc<'                                                                                                     26 USC 7609                        CJ 8'19 Admioiwntive Pro~odnrn.
CJ 245 Tort Product Liability                A'~cvmmodatio1ts       '.'l 5)0 Ocncrnl                                                                                                                                                   Ac1/Rc.view or !\Pf"'"' of
Cl 2.90 All Other Ren! l'r<:>pcrty  '.1 445 Anmr. wlDiNabilitic' • ::J 5J5 l)cmh Penalty                                                                                                                                               Agcl\cy Dcchion
                                             F.mploymcm                  Otlrnr:                                                                                                                                              t'.1 950 C'onstitnlionnlity of
                                   .::J 446 Amer. wlDbabilitie:• • '.1 540 Mandmnu' & Other                                                                                                                                            State Statute>
                                             Othct'                :::J 550 Civil Rights
                                   ."1 44~ falucation               1 55 5 Prison C(lndhion
                                                                     "1 560 Civil Dotnincc •
                                                                             Conditit1ns of
                                                                             C\mfincmc.nt
V. ORIGIN             (l'face 1111"X"111 Onf Box 011/yi
Xl      Original            :J 2 R~moved from                  ;'J            3     R~m11ndcd      from                11 4 Reinstated or          CJ .5 TnmsfoJTcd from                             :'.J 6 Multidimict                     11 8 Mullidistrict
        Proceeding                State Court                                        AppQllntc Cout1                        Reopened                     Another Distrkt                                    Litigation·                          Litigmiou,
                                                                                                                                                         l,l'fH!C/M                                         Trnnsfor                             Direct File
                                                                                                            _you arc filing (lJ111101 d111)11ri.wlic1itm11lstat11te,1 unless dlw:rsltr):
                                                                                                            ti   and Rule 10b·5                                                                          ·
 VI. CAUSE O.F ACTION                                        tion of cause:
                                                              violation
VII. REQUESTED IN                                 CHECK JF THIS IS A CLASS ACTION                                               1HtMAND$                                                          CHECK YES only if demanded in complairn:
                                                  lJNDER RULE23, F.R.Cv.P.                                                                                                                                                        !'.'J
VIII. RELATED CASE(S)
      JI? ANY                                    !See instructiom):
                                                                                                                                                                                    DOCKET NUMBER 2:19-cv-00709-DAK-EJF
-D-A-Tl-]~~~~~~~~~~~~~~~~:..:.:;,:.:___,;..,;;;;;;;;~:;;:;.:;.;.;;;;;__.,;;;;;;;;:;;:;::;::::;::;;;;;;;;;;..;;:;;;::=:;;:;_:_:_~·

11 /20/2019
 'on OFFlClt usg ONLY                                                                                                                                    Case: 2:19-cv-00932
                                                                                                                                                         Assigned To: Furse, Evelyn J.
    RECEIPT ii                      AMO\Jl'i'I                                                 APP.t,YIM.) IFP
                                                                                                                                                         Assign. Date : 11 /20/2019
                                                                                                                                                         Description: Parisotti v.
                                                                                                                                                         Overstock.com et al
